The opinion of the court was delivered by
Eoss, J.
If the vote of the defendant town, March 1,1864, to pay a bounty of $200 to each drafted man that had gone into the service from that town, and was then in the service, completed a contract, binding upon the town, to pay the plaintiff the sum voted, the defendant could not discharge the obligation thus assumed, by a subsequent vote; rescinding the former vote. Seymour v. Marlboro, 40 Vt., 171; Cox v. Mt. Tabor, 41 Vt., 28 ; Haven v. Ludlow, 41 Vt., 418 ; Laughton v. Putney, 43 Vt., 485.
If the services of the plaintiff, though constrained, and his credit to and application in reduction of the quota of the town, though made.before the passage of the vote, constituted a legal consideration for the defendant’s promise to pay the bounty voted, the passage of the vote by the defendant completed a valid contract, which bound the defendant to pay the plaintiff the sum voted. This court, after two arguments, in Rosebrooks v. Guildhall, decided at the August term, 1869, in Essex county, and not yet imported, held that the putting in by the plaintiff, who was drafted from Guildhall in July, 1863, at a considerable expense, of a substitute who subsequently, but prior to the vote, was credited on the quota of the town, and by which the plaintiff secured an exemption from service for three'years, was a legal consideration for a direct vote of the town to pay the plaintiff a bounty, and that the plaintiff could enforce the collection of the bounty thus voted, although the substitute was put in by the plaintiff, without the request of the town. The same doctrine is held in Laughton v. Putney, 43 Vt., 485. It is impossible to distinguish the *91case at bar from those cases, in regard to tbe sufficiency of tbe consideration for tbe vote or promise. Tbe services of a drafted man who periled bis life in defense of bis country, certainly ought to furnish as good and valuable a consideration for a promise to pay a bounty, as tbe services of one who procured an exemption from such service by tbe payment of money, and fought bis country’s battles by proxy.
Tbe judgment of tbe county court is affirmed.